Title: Lucy Cranch to Abigail Adams, 19 September 1785
From: Cranch, Lucy,Greenleaf, Lucy Cranch
To: Adams, Abigail


     
      Braintree Sep. 19. 85
     
     Indeed my ever honoured Aunt I should have been much disapointed if my Cousin had not brought me a letter from you. Your pen Madam is never so far exhausted that every sentence that falls from it does not yeild pleasure or instruction. In your letters indeed those qualities are so happily blended that we cannot take from the one without distroying the other.
     I hope before this you have heard the pleasing news of the safe arival of your son at Newyork. Many must have been the anxieties of the parents and the sister for the safety of a son and a Brother so deservedly loved. We heard of my Cousin at Newyork six weeks before he arived here. We waited with impatience for him during the vacation which my Brother and Cousin Charles spent here. We heard of him every week. Charles grew so impatient at last that he said if he did not come within a week he would not be glade to see him: I told him he would have a hard task to help it.
     I wonder not my dear Aunt that you was unwilling to part with your son. The attachments of nature must be hieghtened on both sides where the Virtues which draw each to the other are so great. He is indeed worthy of his parents, and an honour to them.
     Your Orphan Children as my Uncle calls them will recieve every attention that is in the power of their friends to render them and as far as is in their power they will supply the place of their parents.
     What ever little services it is in my power to do them will ever add to my happiness. It is by those alone that I shall ever be able to show my gratitude to you.
     Mama will write and give you all the information you wish for with regard to Charles, who is now commenced Collegian.
     
     Your last letters gave us great entertainment. Your descriptions of Ranelaugh and several other places you reserve for the young folks. Then Madam I hope your neice may come in for a share. The pleasure which I always recieved in reading your Letters, makes me ever feel sorry when a pacquet comes without one for me. Though I see all, yet it does not feel so good, as to have one paticularly for myself. But hush presuming me thinks girl you will say, do you expect to be favoured, so much more highly than those that are in every respect so much your superiors. I own the rebuke is just, and will be silent.
     Except my muched Loved Aunt my sincerest thanks for the silk. My obligations to you are more than I shall ever be able to cancel. A greatful heart is all the return I can make for your many favours: from your own heart you will recieve your reward.
     Be assured Madam of my warmest wishes for your happiness and of my Uncles. And believe me to be with every sentiment of Love and Gratitude your Niece.
     
      L Cranch
     
    